                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION
                                                                                              FILED
                                                                                       Scott L. Poff, Clerk
                                                                                    United States District Court

                                                                             By Ericka Sharpe at 1:31 pm, Jan 03, 2019

JANICE POWELL,

               Plaintiff,                                    CIVIL ACTION NO.: 6:17-cv-58

       v.

VARIETY WHOLESALERS, INC.; and
JOHN DOES NOS. 1–4,

               Defendants.



                                             ORDER

       Presently before the Court are Plaintiff Janice Powell’s Motion for Reconsideration,

(doc. 70), and Motion to Alter or Amend Judgment, (doc. 73). By these Motions, Plaintiff

requests the Court reverse its decision to grant Defendant Variety Wholesalers, Inc.’s Motion to

Strike, 1 (doc. 69), and requests that the Court amend a finding in its subsequent Summary

Judgment Order, (doc. 72). For the reasons set forth below, the Court DENIES Plaintiff’s

Motion for Reconsideration, (doc. 70), and DENIES Plaintiff’s Motion to Amend or Alter

Judgment, (doc. 73).

                                          BACKGROUND

       Plaintiff filed this negligence action against Defendant on March 16, 2017, after

sustaining an injury in Defendant’s department store. (Doc. 1-2, pp. 22, 24.) Plaintiff claims


1
  The full title of Defendant’s motion is “Motion to Strike Plaintiff’s Second Supplemental Responses to
Defendant’s First Interrogatories Adding Expert Witness Dean V. Moesch, M.D.” (Doc. 69.)
Defendant’s use of clear coat hangers created a tripping hazard, and that this hazard ultimately

caused her injuries. (Id.) Defendant removed this case from the State Court of Screven County

on April 26, 2017, (doc. 1), and later moved to exclude Plaintiff’s proposed expert, Dean V.

Moesch, M.D., (doc. 38). Because the deadline for Plaintiff to identify expert witnesses had

passed 2 and because Plaintiff did not oppose Defendant’s Motion to Strike, the Court granted the

motion and precluded Plaintiff from relying upon Dr. Moesch’s testimony. (Doc. 69.) Plaintiff

now urges the Court to reconsider this decision because Defendant was not prejudiced by

Plaintiff’s untimely disclosure of Dr. Moesch. (Doc. 70.)

        In her Motion to Alter or Amend Judgment, Plaintiff questions two of the Court’s

decisions in another previously-issued order. (Doc. 73.) First, in response to a Motion in Limine

filed by Defendant, (doc. 46), the Court held that Plaintiff’s proposed expert Thomas Lodge

could not testify about the dangers of clear hangers or the reasonableness of Defendant’s safety

policy because Plaintiff did not demonstrate his opinions were based on reliable methodology or

supported by more than a “subjective belief,” (doc. 72, pp. 4–7). See Fed. R. Evid. 702.

Because Mr. Lodge’s testimony was the only evidence Plaintiff proffered to support her claim

that Defendant’s use of clear hangers was inherently dangerous, the Court held that Plaintiff

could not rely on this theory to establish Defendant’s negligence and granted partial summary

judgment to Defendant on the issue. 3 (Doc. 72, p. 15.) Plaintiff argues the Court utilized



2
   Defendant timely disclosed its two expert witnesses on October 13, 2017. (Docs. 20, 21.) Under
Federal Rule of Civil Procedure 26(a)(2)(D), a party must identify a rebuttal expert within thirty days
after the opposing party’s disclosure—here, November 13, 2017. A party who fails to comply with these
disclosure requirements cannot to use the proposed witness “unless the failure was substantially justified
or is harmless.” Fed. R. Civ. P. 37(c)(1).
3
  The Court permitted the case to advance on the theory that Defendant had constructive knowledge of
the hanger that was on the ground and caused Plaintiff’s fall. (Doc. 72 at p. 15.)




                                                    2
contradictory reasoning in these decisions and requests the partial summary judgment ruling be

amended to “deny summary judgment on Defendants’ liability for using clear hangers.” (Doc.

73, pp. 1–2.) Defendant opposes both Motions and avers they are devoid of factual and legal

support. (Docs. 71, 74.)

                                            DISCUSSION

        The Eleventh Circuit Court of Appeals has stated that a motion for reconsideration falls

within the purview of either Federal Rule of Civil Procedure 59(e) or 60(b). Region 8 Forest

Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806 n. 5 (11th Cir. 1993). Under

Rule 59(e), “the only grounds for granting a [plaintiff’s] motion are newly-discovered evidence

or manifest error of law or fact.” Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1344 (11th

Cir. 2010). Rule 60(b), on the other hand, enumerates a limited set of circumstances in which a

party may seek relief from a final judgment, order, or proceeding—none of which apply here. 4

The rule also contains a “catchall” provision which authorizes relief based on “any other reason

that justifies [it].”   Fed. R. Civ. P. 60(b)(6).       However, relief under Rule 60(b)(6) is an

“extraordinary remedy which may be invoked only upon a showing of exceptional

circumstances,” and a party seeking relief must show that absent such relief, extreme and

unexpected hardship will result. Griffin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th Cir. 1984)

(citation omitted); see also Allen v. Dockery, 295 F. App’x 335 (11th Cir. 2008) (affirming the

lower court’s finding that attorney error does not merit reconsideration without sufficient

evidence to prove excusable neglect). Finally, regardless of which rule applies, motions for




4
  “[T]he court may relieve a party or its legal representative from a final judgment, order, or proceeding
for the following reasons: (1) mistake or neglect; (2) newly discovered evidence; (3) fraud; (4) the
judgment is void; or, (5) the judgment has been satisfied[.]” Fed. R. Civ. P. 60(b)(1)–(5).



                                                    3
reconsideration cannot be used to relitigate issues which have already been found lacking.

Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009).

        While Plaintiff has not indicated which rule or rules she believes support her motions, the

distinction is immaterial in this case. Plaintiff has not shown—and does not argue—that new

evidence, manifest error, or exceptional circumstances entitle her to relief. Moreover, Plaintiff

does not claim she will suffer “extreme hardship” should her requests be denied. See, e.g.,

Griffin, 722 F.2d at 680. In her Motion for Reconsideration, Plaintiff claims only that relief is

warranted because the “inadvertent error of her counsel” to timely identify an expert witness did

not prejudice the Defendant. (Doc. 70.) While Plaintiff would certainly benefit from the Court’s

reconsideration of its ruling, this argument does not allege any errors of law or fact, nor does it

allege that Plaintiff was prejudiced in any way. Rather, Plaintiff admits that the decision was

legally warranted and points to the lack of extreme hardship. 5 See Eason v. Owens (In re

Owens), 483 B.R. 262, 267 (Bankr. N.D. Ga. 2012) (declining to grant relief under FRCP 59(e)

and 60(b) where a plaintiff did not provide sufficient justification for previous error).

        Plaintiff’s arguments in her Motion to Alter or Amend Judgment similarly lack necessary

support. Plaintiff argues the Court’s exclusion of Mr. Lodge’s opinions as “common-sense

matter[s] for a jury to decide” contradicts its later conclusion that Plaintiff “ha[d] not proved the

danger of using a clear hangar [sic],” and the Court should therefore permit the issue to be

argued at trial. (Doc. 73, p. 2.) Even assuming Plaintiff meant to allege an error of law or fact

under Rule 59(e), the argument itself misconstrues the Court’s reasoning. A proponent of expert

testimony bears the burden of demonstrating that the expert is qualified and has an opinion based

5
  Plaintiff argues reconsideration is warranted because “Defendant has not been prejudiced by any failure
to timely identify Dr. Moesch,” and “Plaintiff has no objection to Defendant’s being able to provide its
own rebuttal witnesses prior to trial[.]” (Doc. 70, p. 2.)




                                                   4
on reliable methodology. U.S. v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (citing Daubert

v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993)). The proponent must also

establish that the opinion assists the trier of fact by providing scientific, technical, or specialized

expertise. Id. After discussing Plaintiff’s failure to establish that Mr. Lodge’s opinions were

products of reliable methodology, the Court noted that this failure additionally undermined

Plaintiff’s ability to prove why such opinions were necessary to assist the jury—a requirement

for admissibility. (Doc. 72, pp. 4–5.) As noted above, Mr. Lodge’s opinion was the only

evidence Plaintiff offered to establish the hazardous nature of clear hangers. (Id. at p. 11.)

Having decided that, as a matter of law, Plaintiff’s only evidence on the issue was inadmissible,

the Court necessarily concluded Plaintiff “failed to establish that clear hangers are dangerous.”

(Id.) The congruency of these rulings is apparent. Mr. Lodge’s testimony was excluded due to

Plaintiff’s failure to satisfy the requirements for the admissibility of expert testimony, and

summary judgment was subsequently entered because Plaintiff had offered nothing other than

the excluded testimony to support her claim.

       In light of the foregoing, Plaintiff has failed to demonstrate that any grounds for

reconsideration exist. Both motions are transparent requests for the Court to disturb its prior

rulings, and Plaintiff did not proffer any legitimate reasons for the Court to do so. Absent legal

bases or evidence to support revisiting previously-decided issues, the Court discerns no reason to

alter its prior decisions. Accordingly, the Court DENIES Plaintiff’s Motion for Reconsideration

and DENIES Plaintiff’s Motion to Alter or Amend Judgment.

                                          CONCLUSION

       For the foregoing reasons, the court DENIES Plaintiff’s Motion for Reconsideration,

(doc. 70), of the Court’s June 13th, 2018 Order, (doc. 69). The Court also DENIES Plaintiff’s




                                                  5
Motion to Alter or Amend Judgment, (doc. 73), of the Court’s July 9th, 2018 Order, (doc. 72).

The Court’s previous decisions remain the Orders of the Court.

       SO ORDERED, this 3rd day of January, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                               6
